MacIntyre, P. J.
1. Where in an indictment containing two counts the phrase “contrary to the laws of said State, the good order, peace and dignity thereof,” does not appear at the conclusion of each count, but such phrase does appear at the conclusion of the indictment, it will be held, under the authority of Lee v. State, 81 Ga. App. 829 (60 S. E. 2d, 194), that the indictment is not subject to demurrer for this reason.
2. The evidence authorized the verdict and the court did not err in overruling the motion for a new trial for any reason assigned.

Judgment affirmed.


Gardner and Townsend, JJ., concur.

Cohen Anderson, for plaintiff in error.
Walton Usher, Solicitor-General, contra.